DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
 Election/Restrictions
Claims 9, 17-20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/13/2020.

Response to Arguments
The declaration of Sarika Saraswati under 37 CFR 1.132 filed 10/29/2020 is insufficient to overcome the rejections presented below.
The 112 rejection over claim 28 is withdrawn in view of the cancellation of claim 28.
Applicant argues that “the passing mention of exploration of dose range of an inhibitor in Vangipuram cannot be interpreted so liberally so as to suggest the range as recited in the claims.”
Applicant’s arguments are not persuasive.  While Applicant is correct and Vangipuram does not teach the specifically claimed amount, Vangipuram concludes that it is essential to evaluate a dose range of each inhibitor to identify a suitable combination for therapeutic use, it is the Examiner position that because the art is clear that the dose range of each inhibitor must be identified, the difference in concentrations would not support patentability of the claimed invention unless there is evidence indicating said concentration is critical.  

This is not persuasive as no factual evidence has been provided which demonstrates that the XAV939 must act as a Wnt inhibitor and that the claimed amounts are critical to achieving this function to treat wounds.
The declaration remarks that in Vangipuram the XAV939 is used in combination with DOX for a purpose different than recited by the instant claims and there is no motivation to explore a higher concentration of XAV939 in the combination cancer therapy.
This is not persuasive as the difference in concentrations would not support patentability of the claimed invention unless there is evidence indicating said concentration is critical which has not been provided by Applicant.
The declaration remarks that in an oncology application the drugs are typically delivered via injection, whereas in wound treatment the dosage has to be much higher due to surface abrasions.
This is not persuasive as it is unsupported by factual evidence, furthermore, the instant claims do not require the composition to be topically applied nor does it need to be capable of being topically applied. It is also noted that the prior art makes obvious administration of anti-cancer agents in for form of transdermal (i.e. topical) applications.
The declaration lastly remarks that “Based on the teachings of Vangipuram and Wu, a person of ordinary skill in the art would not be motivated to arrive at a wound treatment formulation of this application, e.g., for reducing scar or fibrosis in wound healing using GO-HA with a high concentration of XAV939 in water without any antitumor agent.”
This is not persuasive as Applicants are arguing limitations not recited by the instant claims.  The instant claims do not exclude the presence of an antitumor agent.
Applicant argues (also argued in the declaration ) that “such a combination would not yield the instant claims for a wound treatment composition, but an anti-cancer formulation containing DOX and XAV939”.


New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 10-113 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0318262), Bastakoty (FASEB J. 2015 Dec; 29(12): 4881–4892), Ran (ACS Appl. Mater. Interfaces 2017, 9, 19717−19724) and Wu (C A R B O N 6 9 ( 2 0 1 4 ) 3 7 9 –3 8 9)). Lee and Bastakoty are cited on the 1/26/2020 and 1/20/2020 IDS respectively.
Lee discloses a method of treating a wound in a subject comprising contacting the wound with a composition comprising pyrvinium (a Wnt inhibitor) or a salt or analog thereof.  The wound is a dermal wound, a burn, a chronic wound, a surgical site on the skin or external tissues, reading on instant claims 15-17 (Lee – claims 1-2 and [0090 and 0040]). Lee further teaches that the subject can be human or non-human. (Lee – claims 23-24). Lee teaches that the composition is delivered to the target in an effective amount which is those amounts effect to product beneficial results with respect to wound healing [0044-0066].
Lee teaches that the composition may be contacted with the wound in a wound dressing, dressing include pads. [0008 and 0010], reading on instant claim 15-16. Lee teaches that typical compositions comprise a pharmaceutically acceptable carrier such as water and this can be suitable mixed with a surfactant such as hydroxypropylcellulose (HPC), reading on instant claim 5 [0059 and 0062].  
While the prior art fails to each HPC to be a thickening agent, it is noted that a compound and its properties are inseparable, therefore as the instant specification defines HPC to be a thickening agent and the prior art teaches HPC the limitations of the claim have been met.

However, Lee does not teach the use of XAV939.
Bastakoty teaches that therapeutic Wnt inhibition with topical application of small-molecule inhibitors can reduce fibrosis and promote regenerative cutaneous wound repair.  Bastakoty shows that topical application of XAV939 or pyrvinium resulted in significantly increased rates of wound closure (Abs).   
Bastakoty teaches XAV939 and pyrvinium to be art recognized equivalents as they are both taught to be Wnt antagonists which when used result in increased rates of wound closure, therefore, it would have been prima facie obvious to a skilled artisan to substitute pyrvinium in the formulation of Lee with XAV939 as its prima facie obvious to substitute one functionally equivalent compound for another.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding the claimed amounts of XAV939 used in the composition, as discussed above, a skilled artisan would have been motivated to use XAV939 in the amounts taught by Lee to be suitable for  pyrvinium.  While the art doesn’t teach the wt% of XAV939 in the composition, the art makes clear that amounts should be used which cause a beneficial effect to the wound healing, thus a skilled artisan would have been motivated to optimize the amounts used to obtain a desired wound healing effect.   Therefore,  is the Examiner position that because the art is clear that the dose range of XAV939 can be varied dependent on the subject’s body weight and wound healing effect, the difference in concentrations would not support patentability of the claimed invention unless there is evidence indicating said concentration is critical.
However, the above reference do not teach the composition to have a GO-HA conjugate.

While the prior art fails to specifically teach the GO-HA to be covalently linked via a linker, Wu discloses a method of the synthesis of GO-HA and teaches that the GO was dispersed in water and then EDC and NHS were introduced to activate the carboxylic acid groups of GO. This was then reacted with ADH and sodium hyaluronate to produce GO-HA covalently liked with the linker as elected.  Therefore, while the prior art is silent to GO-HA being covalently liked with the elected linker, the prior art teaches reacting GO with HA-ADH, thus a covalently linker as elected is expected to be present.
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Bastakoty above with those of Ran and include the GO-HA-AgNps of Ran in the formulation of Lee to provide the composition with excellent antibacterial properties. One of skill in the art would have a reasonable expectation of success as both Lee and Ran teaches method of treating wounds, Lee taches that combination therapies can be used and Lee teaches that one of the main purposes of the wound dressings discussed is to protect the wound from infection [0072].

Claims 1, 5, 7, 10-11, 12, 14 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0318262), Bastakoty (FASEB J. 2015 Dec; 29(12): 4881–4892), Ran (ACS Appl. Mater. Interfaces 2017, 9, 19717−19724) and Wu (C A R B O N 6 9 ( 2 0 1 4 ) 3 7 9 –3 8 9), as applied to claims 1, 5, 7, 10-11  and 15-16 above, and further in view of CN 105288695, machine translation provided. CN’695 is cited on the 1/20/2020 IDS.
As discussed above, Lee, Bastakoty, Ran and Wu make obvious the limitations of claims 1, 5, 7, 10-11 and 15-16, however, they do not teach the amounts in which the GO-HA-AgNPs are used in.
CN’695 discloses an adhesive bandage containing a 0.01-1.5 parts of GO, the bandage is used to treat wounds (Abs).  CN’695 discloses an embodiment comprising 1.74% GO (CN’695 – claim 3).
While CN’695 teaches the amounts of GO being used and not GO-HA-AgNPs, both GO and  GO-HA-AgNPs are taught to be used to treat wounds, thus it would have been within the purview of a skilled artisan to use 0.01-1.5 parts of GO-HA-AgNPs in the formulation of Lee, such as 1.74%, as its prima facie obvious to pursue to the known options with in the technical grasp of the skilled artisan to formulate a composition comprising a GO ingredient for wound treatment. One of skill in the art would have also been motivated to modify the amounts used to obtain a desired antibacterial effect, thus it is the Examiner position that because the art is clear that the amounts of GO-HA-AgNPs can be optimized, the difference in concentrations would not support patentability of the claimed invention unless there is evidence indicating said concentration is critical.
Regarding claim 12: While the art fails to teach the specific ratio between XAV939 and GO-HA as claimed, as discussed above, the art teaches XAV939 and the amounts of GO-HA to be optimizable variables, and optimizing these amount will in turn affects the ratio of XAV939 and GO-HA and the claimed ratio does not support patentability of the claimed invention unless there is evidence indicating said ratio is critical.

Claims 1, 2-4, 5, 7, 10-11 and 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0318262), Bastakoty (FASEB J. 2015 Dec; 29(12): 4881–4892), Ran (ACS Appl. Mater. Interfaces 2017, 9, 19717−19724) and Wu (C A R B O N 6 9 ( 2 0 1 4 ) 3 7 9 –3 8 9), as applied to claims 1, 5, 7, 10-11 and 15-16 above, and further in view of Scholz (US 2006/0051384).
As discussed above, Lee, Bastakoty, Ran and Wu make obvious the limitations of claims 1, 5, 7, 10-11 and 15-16, however, they do not teach the formulation to comprise PEG.
Scholz discloses antimicrobial compositions useful when topically applied to tissue (Abs) and these can be used in the local treatment of wound [0014].Scholz teaches that the inclusion of hydrophilic components, such as polyethylene glycols, can be helpful as they considerably enhance the antimicrobial activity of the compositions [0021]. Scholz also teaches that PEG having a molecular weight of 400-1000 (preferably a blend of PEG 400 with PEG 1450) can be used to enhance the viscosity of the composition [0181]. Scholz teaches that the thickener system can be used in amounts of less than 8%, less than 5%, less than 3% and as little as 0.5% [0185] and the hydrophilic component can be used in amounts ranging from 0.01 to at least 10% [0168].
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, Bastakoty and Ran with those of Scholz and add a blend of 0.5-10% PEG-400 and PEG 1450 as Scholz teaches that these polymers help enhance the viscosity of the composition and this blend of PEG helps achieve a formulation which is soft and spreads easily to allow easy application over the wound and Scholz teaches that polyethylene glycols can be helpful as they considerable enhance the antimicrobial activity of the compositions.  One of skill in the art would have a reasonable expectation of success as both Scholz and Lee are directed to compositions for treating wounds and Lee mentioned that non-aqueous solvents such as PEG can be used.

Maintained Rejections
Claims 1, 7,10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangipuram (Tumor Biol. (2012) 33:2173–2183) and Wu (C A R B O N 6 9 ( 2 0 1 4 ) 3 7 9 –3 8 9), as evidenced by Sigma Aldrich.
Vangipuram discusses the effect of Wnt pathway on cancer-cells and discloses that CD133+ cells are more chemoresistant to DOX, a common chemotherapeutic.  Vangipuram teaches that the activation 
Vangipuram used DOX in combination with Wnt pathway inhibitor, XAV939, and it was shown that the combination resulted in greater cell death than the use of DOX alone (Pg. 2177 and Fig 5).
However, Vangipuram does not teach the composition to comprise GA-HA conjugate.
Wu discloses a hyaluronic acid (HA) conjugated graphene oxide (GO) for targeted drug delivery.  Wu teaches nano-sized GO to be functionalized with adipic acid dihydrazide to introduce amine groups, and then hyaluronic acid (HA) is covalently conjugated to GO by the formation of amide bonds. The resulting HA-grafted GO (GO–HA) has negligible hemolytic activity and very low cytotoxicity towards HeLa and L929 cells, and it can be effectively taken up by cancer cells through receptor-mediated endocytosis. Doxorubicin (DOX) can be efficiently loaded on the GO–HA (reading on matrix component), and the resulting GO–HA/DOX exhibits notable cytotoxicity to HeLa cells. The in vivo drug delivery capability of GO–HA is demonstrated by following the tumor growth in mice after intravenous administration of GO–HA/DOX.  The results indicate that GO–HA can efficaciously deliver DOX to the tumors and suppress tumor growth (Abs).  
Regarding claims 1, 7 and 10-11: Fig 1 of Wu teaches the GO and HA to be covalently linked by adipic acid dihydrazide.

    PNG
    media_image1.png
    427
    769
    media_image1.png
    Greyscale
 Wu teaches the use of the elected and claimed linker, -NH-NH-CO-C4H8-CO-NH-NH-.
Wu teaches that the use of GO-HA/DOX has great potential for in vivo cancer chemotherapy as the GO-HA/DOX can selectively accumulate in the malignant tumor tissues and inhibit the tumor growth 
Wu teaches the GO-HA/DOX to be suspended in PBS buffer (Pg. 382, 2.8), as evidenced by Sigma Aldrich, PBS is water-based, and teaches the composition to be administered intravenously.
It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Vangipuram with those of Wu. One of skill in the art would have recognized that the combination of DOX and XAV939 could be further improved by the combined use of the GO-HA conjugate. One of skill in the art would have been motivated to use GO-HA in combination with DOX/XAV939 as Wu teaches this provides great potential for in vivo cancer chemotherapy as the GO-HA/DOX can selectively accumulate in the malignant tumor tissues and inhibit the tumor growth and the in vitro and in vivo toxicity studies show that the resulting GO–HA exhibits very low cytotoxicity, good blood compatibility and no evident toxic effects in mice.  One of skill in the art would have a reasonable expectation of success as both Wu and Vangipuram teach the use of DOX as a chemotherapeutic agent and its prima facie obvious to pursue the options known in the art with the reasonable expectation of obtaining an improved chemotherapeutic treatment.
While Vangipuram fails to teach the combination of DOX and XAV939 to be in water, Wu teaches that the chemotherapeutic combination was suspended in PBS (which is water-based) and was administered intravenously, so it would have been obvious to formulate the composition for administration such as taught by Wu as this is a well-known method of administering DOX and its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp.
Regarding the concentration of XAV939: Vangipuram tests the use of two Wnt pathway inhibitors (XAV939 and ICG-001) and teaches the use of 100ng/mlDOX/5nM (or 10nM)XAV939 and concludes that it is essential to evaluate a dose range of each inhibitor to identify a suitable combination for therapeutic use, it is the Examiner position that because the art is clear that the dose range of each inhibitor must be identified, the difference in concentrations would not support patentability of the claimed invention unless there is evidence indicating said concentration is critical.

Regarding claim 12: While the art fails to teach the specific ratio between XAV939 and GO-HA as claimed, as discussed above, the art teaches XAV939 and the amounts of GO-HA to be optimizable variables, and optimizing these amount will in turn affects the ratio of XAV939 and GO-HA and the claimed ratio does not support patentability of the claimed invention unless there is evidence indicating said ratio is critical.

Claims 1, 5, 7, 10-12, 14 and  15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangipuram (Tumor Biol. (2012) 33:2173–2183), Wu (C A R B O N 6 9 ( 2 0 1 4 ) 3 7 9 –3 8 9), as evidenced by Sigma Aldrich, as applied to claims 1, 7,10-12 and 14 above, and further in view of Lazarovits (US 2004/0202665), Pike (US 5,340,586), Tatapudy (US 2007/0053968) and Jost (US 4,649,075).
The above references make obvious the limitations of claims 1, 7, 10-12 and 14 however, they do not teach the composition to be in the form of a pad and comprise a thickening agent.
Lazarovits discloses compositions comprising anti-cancer gets, such as Doxorubicin (Abs).  Lazarovits teaches that said compositions can be administered to a patient in any suitable method such as intravenous, intramuscular, transdermal, etc. [0152].
Pike teaches pharmaceutical composition and teaches that for transdermal delivery of active agents, suitable pads or bandages are well known in the art.  The pads typically contain a backing member defining one exterior surface, a surface of pressure-sensitive adhesive defining a second exterior 
Tatapudy discloses transdermal drug delivery devices (i.e. patches), these devices can comprise DOX [0104].  The delivery devices are also taught to comprise thickening agents which are used to increase viscosity and improve bioadhesive properties of pharmaceutics.  Bioadhesive polymers can be used as thickening agents and these also help hydrate the skin and enhance its permeability [0071].
Jost discloses transdermal delivery systems and teaches that a major benefit of the transdermal delivery system is the elimination of the characteristic swings in medicament concentration within the body of the patient that are common when  parenteral administration of medicaments is  employed.  It is common to  overmedicate so that the body will receive enough medication to allow long term effectiveness.  Unfortunately, high initial doses or widely fluctuating dose levels, may cause adverse side effects within the body of the patient.  Transdermal methods of applying medicament provide a relatively long term and continuous supply of the medicament and thus eliminate the need for the over medication peak necessary with intravenous administration. Transdermal devices over intravenous methods such as those embodied by the present invention have the further advantage over intravenous methods in that no trauma results from use of these devices.
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of the Wu and Vangipuram with those of Lazarovits, Pike, Tatapudy and Jost. One of skill in the art would have recognized that the formulation comprising GO-HA/DOX/XAV939 could have been effectively formulated as a transdermal formulation for delivery via a patch due to the benefits of transdermal delivery over intravenous as described by Jost.  One of skill in the art would have a reasonable expectation of success as Lazarovits teaches that DOX can be effectively administered via transdermal or intravenous administration. 
Regarding claim 5: One of skill in the art would have also been motivated to add a thickening agent, such as bioadhesive polymers as taught by Tatapudy, as these are taught to be used to increase viscosity, improve bioadhesive properties, hydrate skin and enhance its permeability. One of skill in the .

Claims 1, 2-4, 5, 7, 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangipuram (Tumor Biol. (2012) 33:2173–2183), Wu (C A R B O N 6 9 ( 2 0 1 4 ) 3 7 9 –3 8 9), Lazarovits (US 2004/0202665), Pike (US 5,340,586), Tatapudy (US 2007/0053968) and Jost (US 4,649,075), as applied to claims 1, 5, 7, 10-12 and 14-16 above, and further in view of Leeper (US 4,568,343), as evidenced by Sigma Aldrich and Capdeville (US 2007/0135444).
The above references make obvious the limitations of claims 1, 5, 7, 10-12 and 14-16, however, they do not teach the composition to further polyethylene glycol.
Leeper teaches skin permeation enhancer compositions and methods of enhancing the transdermal flux of a transdermal deliverable drug through intact skin is one in which the drug is delivered simultaneously with polyethylene glycol monolaurate (PEGML) (Abs).  
Leeper has found that PEGML has low toxicity, is colorless, odorless and does not sensitize skin on repeated exposure. It can be repeated applied to the same application site without causing objectional skin sensations.  PEGML has utility in connection within the broad class normally delivered through body surfaces and membranes, suitable therapeutics include antineoplastics (Col. 2, lines 49-67).  
Regarding claim 3: PEGML is available in different various grades of average molecular weight, but because a more pronounced enhancing effect is desired, lower molecular weights of about 200-400 are preferred (Col. 3, lines 35-50).
Regarding claim 4: Leeper teaches that PEGML should be dispersed in the carrier at concentrations sufficient to provide permeation enhancing concentrations of PEGML in the reservoir throughout the anticipated administration time (Col. 4, lines 30-36).  The working examples show formulations containing 5%, 6% and 20%, thus a skilled artisan would recognize that amounts ranging from 5-20% are suitable for use.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613